     Case 1:19-cv-00138-DAD-EPG Document 60 Filed 06/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KYLE PETERSEN,                                     Case No. 1:19-cv-00138-DAD-EPG
11                        Plaintiff,                     ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
12            v.
                                                         (ECF No. 59)
13    ANTHONY SIMS, JR., et al.,
14                        Defendants.
15

16

17

18           Plaintiff, Kyle Petersen, is proceeding pro se in this action. Before the Court is Plaintiff’s

19   motion for reconsideration (ECF No. 59). The Court will deny the motion.

20           “A motion for reconsideration should not be granted, absent highly unusual

21   circumstances, unless the district court is presented with newly discovered evidence, committed

22   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

23   raise arguments or present evidence for the first time when they could reasonably have been

24   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

25   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

26   original).

27           Here, Plaintiff seeks reconsideration of the Court’s order denying his requests for entry of

28   default. (ECF No. 58.) Plaintiff argues, as he did in his requests for entry of default that
                                                         1
     Case 1:19-cv-00138-DAD-EPG Document 60 Filed 06/04/20 Page 2 of 3

 1   Defendants Sims and Torres did not timely file their answers and that Plaintiff is therefore

 2   entitled to entry of default against them. (ECF Nos. 37, 48, 51.)

 3           As the Court explained in its order denying Plaintiff’s requests for entry of default (ECF

 4   No. 58), service of the third amended complaint (“TAC”) was completed on Defendant Anthony

 5   Sims, Jr., on December 20, 2019, and on Defendant Nicholas Torres on December 23, 2019.

 6   Thus, the original deadline for Sims to file his answer was February 18, 2020, and the original

 7   deadline for Defendant Torres was February 21, 2020. This is because, under the Federal Rules of

 8   Civil Procedure, the deadline for Defendants, who are employees of the United States, to file an

 9   answer is 60 days after they have been served. Fed. R. Civ. P. 12(a)(3). As discussed more fully

10   in the order denying Plaintiff’s requests for entry of default (ECF No. 58), the original deadlines

11   for filing the answers was extended and Defendants filed a timely motion to dismiss. Defendants

12   are not, therefore, in default.

13           Plaintiff cites to the docket entry for the returns of service for Defendants. The docket

14   entry states that Defendant Sims’ answer was due on January 10, 2020; and that Defendant

15   Torres’s answer was due on January 13, 2020. (ECF No. 39.) Plaintiff argues, based on this

16   docket entry, that the Court previously ordered that the original deadlines for Defendants’

17   answers were January 10 and 13, 2020, imposing the 21-day deadline of Fed. R. Civ. P.

18   12(a)(1)(A), rather than the 60-day deadline of Fed. R. Civ. P. 12(a)(3). Plaintiff’s reliance on this

19   docket entry is misplaced. The docket entry (ECF No. 39) is not an order of the Court, and the

20   dates contained in that docket entry are a result of a clerk’s calculation—in this instance an
21   incorrect calculation—of deadlines for Defendants’ answers. The docket entry has no impact on

22   the original deadlines for Defendants’ answers.

23           The original deadlines for Defendants’ answers were February 18 and 21, 2020. As

24   explained in the order denying Plaintiff’s requests for entry of default (ECF No. 58), those

25   original deadlines were ultimately extended, and Defendants timely filed a motion to dismiss.

26   Defendants are not and have not ever been in default and Plaintiff is not entitled to entry of
27   default.

28           Plaintiff has not presented newly discovered evidence with his motion, has not
                                                        2
     Case 1:19-cv-00138-DAD-EPG Document 60 Filed 06/04/20 Page 3 of 3

 1   demonstrated that the Court committed clear error, and has not cited to an intervening change in

 2   controlling law. Instead, Plaintiff merely raises arguments that were, or could have been, raised

 3   previously. Accordingly, Plaintiff’s motion for reconsideration (ECF No. 59) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 3, 2020                                /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
